Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 26, 2019

The Court of Appeals hereby passes the following order:

A20A0677. WANDA F. PRENTICE v. DEKALB COUNTY SCHOOL
    DISTRICT.

      In this direct appeal, Wanda F. Prentice seeks review of the superior court’s
order affirming a decision of the State Board of Workers’ Compensation. However,
an appeal from a decision of the superior court reviewing a decision of the State
Board of Workers’ Compensation must be brought by application for discretionary
appeal. See OCGA § 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App.
279 (471 SE2d 59) (1996). Because Prentice failed to follow the proper appellate
procedure, her appeal is hereby DISMISSED for lack of jurisdiction. See Adivari.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.